DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example:
‘cooling fins’ have a specific meaning in the art. ‘Cooling fins' are projections that increase the surface area from which heat can be radiated away from a device. However, what is shown in the drawings appear to be a thermally conductive pad containing no projections.
‘the Mini LED lamps are arranged in a matrix on a side of the mounting board opposite to the optical assembly’ is also unclear. It appears from the drawings that the Mini LED lamps are arranged in a matrix on a side of the mounting board facing the optical assembly (that is, the side of the mounting board closer to the optical assembly)
‘a side of the mounting board opposite to the cooling fin has a plurality of sockets arranged’ is also unclear. It appears from the drawings that the sockets are on a side of the mounting board facing the cooling sockets.
‘a top surface of the optical assembly has a plurality of suspension loops arranged, and the middle frame has a plurality of hooks adapting to the suspension loops arranged’ is unclear. It appears from figure 6 that the suspension loops are recesses and the hooks are tabs.
‘the diffuser plate has a face-to-face contact with the Mini LED lamp panel’ is unclear. Does Applicant mean to recite that the diffuser plate is in direct contact with the Mini LED panel?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4, 7-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhen (CN102818193B) in view of Ma et al. (US20200320939A1).

Regarding claim 1, Zhen discloses:
1. A direct-type backlight module, comprising a back plate (1), an optical assembly (5,6), and a middle frame (2) arranged on a front face of the back plate (fig 2) and located at a periphery of the optical assembly (fig 2), wherein further comprising: a LED lamp panel (11) arranged between the back plate and the optical assembly (fig 2); and the optical assembly connects to the middle frame (fig 2).

Zhen does not appear to disclose:
- a cooling fin
- that the LED lamp panel is a Mini LED lamp
- the cooling fin connects to the back plate, the Mini LED lamp panel connects to the cooling fin, and the optical assembly connects to the middle frame while contacting with the Mini LED lamp panel.
Ma discloses a liquid crystal display (description, paragraphs [0027] - [0032], and figure 1), comprising a mini LED planar light source for providing backlight for a display panel 2, wherein the mini LED planar light source comprises a mini LED substrate 11, mini LED chips 12, 

Regarding claim 8, Zhen discloses:
8. A display, wherein comprising a direct-type backlight module and an LCD screen (abstract), the direct-type backlight module comprises a back plate (1), an optical assembly (5,6), and a middle frame (2) arranged on a front face of the back plate (fig 2) and located at a periphery of the optical assembly (fig 2), wherein further comprising: a LED lamp panel (11) arranged between the back plate and the optical assembly (fig 2); and the optical assembly connects to the middle frame (fig 2).

Zhen does not appear to disclose:
- a cooling fin
- that the LED lamp panel is a Mini LED lamp

Ma discloses a liquid crystal display (description, paragraphs [0027] - [0032], and figure 1), comprising a mini LED planar light source for providing backlight for a display panel 2, wherein the mini LED planar light source comprises a mini LED substrate 11, mini LED chips 12, a fluorescent film 13 covering the mini LED chips 12, and an optical film group 15. The fluorescent film and the optical film group correspond to the optical assembly of the present application. The optical assembly is in contact with a mini LED lamp (fig 1), thereby reducing an optical distance and reducing the thickness of a module. Ma provides the motivation that a mini LED lamp plate is used, and is in contact with the optical assembly in order to reduce the thickness of the display. Providing a heat dissipation sheet between an LED lamp plate and a backplate to facilitate heat dissipation is a conventional technical means in the art. Therefore, on the basis of Zhen combined with Ma and common general knowledge, it would have been obvious to one having ordinary skill in the art to arrive at the limitations of claim 1 before the effective filing date of the invention.  

Regarding claim 2, modified Zhen discloses:
2. The direct-type backlight module according to claim 1, wherein the Mini LED lamp panel comprising: a mounting board (11) and a plurality of Mini LED lamps (12);
the Mini LED lamps are arranged in a matrix on a side of the mounting board facing the optical assembly (fig 1, Ma).

9. The display according to claim 8, wherein the Mini LED lamp panel comprising: a mounting board (11) and a plurality of Mini LED lamps (12);
the Mini LED lamps are arranged in a matrix on a side of the mounting board facing the optical assembly (fig 1, Ma).

Regarding claim 3, modified Zhen discloses:
3. The direct-type backlight module according to claim 2, but not wherein a side of the mounting board opposite to the cooling fin has a plurality of sockets arranged, the cooling fin has a socket hole arranged for the sockets to pass through.
However, sockets and socket holes were well-known electrical designs in the art of direct-type backlights before the effective filing date of the invention in order to power the LEDs.

Regarding claim 11, modified Zhen discloses:
11. The display according to claim 9, but not wherein a side of the mounting board opposite to the cooling fin has a plurality of sockets arranged, the cooling fin has a socket hole arranged for the sockets to pass through.
However, sockets and socket holes were well-known electrical designs in the art of direct-type backlights before the effective filing date of the invention in order to power the LEDs.


Regarding claim 4, modified Zhen discloses:
4. The direct-type backlight module according to claim 2, but not wherein the mounting board and the cooling fin are connected by a thermal conductive glue.
However, thermally conductive adhesive was well-known in the in order to enhance the heat dissipation. 

Regarding claim 10, modified Zhen discloses:
10. The display according to claim 9, but not wherein the mounting board and the cooling fin are connected by a thermal conductive glue.
However, thermally conductive adhesive was well-known in the in order to enhance the heat dissipation. 

Regarding claim 7, modified Zhen discloses:
7. The direct-type backlight module according to claim 1, but not wherein a bottom of a back surface of the back plate has a reinforcement beam arranged, and the reinforcement beam comprises: two cross beams and a plurality of longitudinal beams connecting to the two cross beams.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use conventional means to reinforce the display.
	


14. The display according to claim 8, but not wherein a back of the back plate has a plurality of core modules and a back shell arranged, the core modules locate inside the back shell; the back plate has a plurality of pillars arranged, the pillars separate the core modules from the back plate.

However, core modules and separating pillars were conventional  in the art before the effective filing date of the invention. It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use core modules separated from the backplate by pillars in order to provide common features to displays such as input/output ports.
	

Regarding claim 15, modified Zhen discloses:
15. The display according to claim 14, but not wherein a bottom of a back surface of the back plate has a reinforcement beam arranged, and the reinforcement beam comprises: two cross beams and a plurality of longitudinal beams connecting to the two cross beams.

However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use conventional means to reinforce the display.
	


Regarding claim 16, modified Zhen discloses:
16. The display according to claim 15, but not wherein the core modules connect electronically to the Mini LED lamps through the sockets; the back plate has a wiring hole arranged, and a plurality of wires connecting to the core modules may pass through the wiring hole and the socket hole in turn and connect to the sockets.
However, sockets and socket holes were well-known electrical designs in the art of direct-type backlights before the effective filing date of the invention in order to power the LEDs.


Regarding claim 17, modified Zhen discloses:
17. The display according to claim 8, wherein the middle frame has an LCD screen arranged on, and the LCD screen locates on a side of the optical assembly away from the back plate (equivalent to 7, see abstract, Zhen).

Regarding claim 18, modified Zhen discloses:
18. The display according to claim 17, wherein the middle frame comprises:
an upper middle frame, a lower middle frame, a left middle frame, a right middle frame (fig 2, Zhen), a rear pressing plate (8, Zhen) and a front pressing plate (8, Zhen, fig 2).

Regarding claim 19, modified Zhen discloses:



Regarding claim 20, modified Zhen discloses:
20. The display according to claim 18, wherein a bottom edge of the LCD screen is fixed between the rear pressing plate and the front pressing plate (fig 2-3).  
 
 
Claims 5, 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhen and Ma et al. as applied above and in further view of Zhicheng (CN204964946U).
Regarding claim 5, modified Zhen discloses:
5. The direct-type backlight module according to claim 1, but not wherein a top surface of the optical assembly has a plurality of suspension loops arranged, and
the middle frame has a plurality of hooks adapting to the suspension loops arranged.
Zhicheng (description, paragraphs [0025] and [0026], and figures 3-5) discloses providing lugs on a diffusion film, such that same is fixed on columns on a backplate. Zhicheng provides the motivation to use lugs to fix an optical assembly. Fixing the optical assembly on a middle frame or a backplate is a conventional design.

Regarding claim 6, modified Zhen discloses:

Modified Zhen does not appear to disclose the optical film connects to the suspension loops.
Zhicheng (description, paragraphs [0025] and [0026], and figures 3-5) discloses providing lugs on a diffusion film, such that same is fixed on columns on a backplate. Zhicheng provides the motivation to use lugs to fix an optical assembly. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to connect the optical film to suspension loops.
Regarding claim 12, modified Zhen discloses:
12. The display according to claim 8, but not wherein a top surface of the optical assembly has a plurality of suspension loops arranged, and
the middle frame has a plurality of hooks adapting to the suspension loops arranged.
Zhicheng (description, paragraphs [0025] and [0026], and figures 3-5) discloses providing lugs on a diffusion film, such that same is fixed on columns on a backplate. Zhicheng provides the motivation to use lugs to fix an optical assembly. Fixing the optical assembly on a middle frame or a backplate is a conventional design.

Regarding claim 13, modified Zhen discloses:

Modified Zhen does not appear to disclose the optical film connects to the suspension loops.
Zhicheng (description, paragraphs [0025] and [0026], and figures 3-5) discloses providing lugs on a diffusion film, such that same is fixed on columns on a backplate. Zhicheng provides the motivation to use lugs to fix an optical assembly. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to connect the optical film to suspension loops.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Britt D Hanley/             Primary Examiner, Art Unit 2875